 1

 2

 3

 4
                             UNITED STATES DISTRICT COURT
 5                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 6
     JASON LEE SUTTON,                                CASE NO. C18-5236 BHS-JRC
 7
                             Plaintiff,               ORDER ADOPTING REPORT
 8           v.                                       AND RECOMMENDATION

 9   BERNARD WARNER et al.,

10                           Defendant.

11

12           This matter comes before the Court on the Report and Recommendation (“R&R”)

13   of the Honorable J. Richard Creatura, United States Magistrate Judge. Dkt. 42. The Court

14   having considered the R&R and the remaining record, and no objections having been

15   filed, does hereby find and order as follows:

16           (1)   The R&R is ADOPTED; and

17           (2)   Plaintiff’s motion for court ordered relief, Dkt. 35, is DENIED.

18           Dated this 15th day of October, 2018.

19

20

21
                                               A
                                               BENJAMIN H. SETTLE
                                               United States District Judge

22


     ORDER
